APPEAL OF VAL SCHMIDT'S, INC.Val Schmidt's, Inc. v. CommissionerDocket No. 596.United States Board of Tax Appeals2 B.T.A. 1103; 1925 BTA LEXIS 2147; October 30, 1925, Decided Submitted July 6, 1925.  1925 BTA LEXIS 2147">*2147 Frank W. Aitken, Esq., for the taxpayer.  John D. Foley, Esq., for the Commissioner.  2 B.T.A. 1103">*1103  Before GRAUPNER, TRAMMELL, and PHILLIPS.  The taxpayer appeals from the determination of deficiencies in income and profits taxes for the calendar years 1918 and 1919 in the respective amounts of $433.67 and $41.17 - a total deficiency of $474.84.  It is alleged by the taxpayer that the Commissioner erred in computing invested capital.  2 B.T.A. 1103">*1104  FINDINGS OF FACT.  1.  The taxpayer is a California corporation with its principal place of business at San Francisco.  2.  The taxpayer was organized about 1904 and took over the business formerly owned and operated by Valentine Schmidt.  It issued, in exchange for the assets of the business, its entire capital stock in the amount of $24,000.  The tangible assets taken over consisted of stock in trade having a value of $15,000, and certain equipment, such as shelves, counters, and laboratory equipment, the value of which has not been shown.  The place of business and the contents thereof were destroyed by fire in 1906.  Shortly thereafter the taxpayer rebuilt and resumed business.  In rebuilding, mahogany fixtures1925 BTA LEXIS 2147">*2148  were installed to replace those which had been made of pine wood.  The new fixtures cost about $5,000.  Included in the intangible assets were the formulae and trade names of two preparations known as Velveta and Parker's Nail Gloss.  3.  During the time prior to 1904 that Valentine Schmidt had operated the business as an individual, he realized from it between $500 and $600 a month.  Since its incorporation, the taxpayer has paid dividends of $240 per month.  4.  The Commissioner allowed invested capital of less than $15,000, based upon the present worth of the taxpayer in 1919, and computed the tax under section 302 of the Revenue Act of 1918.  DECISION.  The determination of the Commissioner is approved.